Appeal by claimant from a decision of the State Industrial Board disallowing his claim and closing the case. Claimant, an infant, was employed in a carpet-cleaning establishment and while operating a mangle machine to wring out some of his clothing which had become wet in the course of his employment, he caught his hand in the machine and received injuries as the result of which the left forearm had to be amputated. The claim was disallowed on the ground that claimant had been forbidden to operate this machine and that he was operating it for purposes foreign to the.interests of his employer and had stepped out of his employment. The evidence is highly unsatisfactory as to just what instructions had been given to claimant and who gave them, and we fail to find that he had been specifically forbidden to operate this machine. Also, his duties required that he help others to put rugs through this same machine. It is apparent that the purpose for which he was operating it, at the time of the accident, was connected with his employment and in the interests of the employer. In view of the highly unsatisfactory condition of the evidence and the serious nature of the injuries, the decision should be reversed and the matter remitted to the Industrial Board for the taking of such further evidence as may be adduced and a reconsideration of all of the evidence. Decision reversed, with costs to the appellant against the insurance carrier, and the matter remitted to the Industrial Board. All concur. [See post, p. 934.]